 

--------------------------------------------------------------------------------

Exhibit 10.1

      
TERMINATION AGREEMENT


This Termination Agreement (“Agreement”) is entered into as of June 28, 2011 by
and between AETHLON MEDICAL, INC., a corporation organized under the laws of the
State of Nevada (the “Company”), and Tonaquint, Inc., a corporation organized
under the laws of the State of Utah (the “Investor”).


W I T N E S S E T H:
 
WHEREAS, the Investor holds that certain (i) Secured Convertible Promissory Note
of the Company dated as of July 15, 2010 in the original principal amount equal
to $890,000 (the “Note”), and (ii) Warrant to Purchase Shares of Common Stock
issued July 15, 2010 (the “Warrant”), each of which was issued pursuant to that
certain Note and Warrant Purchase Agreement dated as of July 15, 2010 between
the Company and the Investor (“NPA”); each initially capitalized term used but
not defined in this Agreement shall have the meaning ascribed thereto in the
NPA, Note or Warrant, as applicable;


WHEREAS, the Note has a remaining principal balance and accrued interest of
$157,287.17 (the “Note Balance”);


WHEREAS, shares of Common Stock remain available for issuance under the Warrant
pursuant to the formula for exercise set forth in the Warrant and shares of
Common Stock remain available for issuance under the Note pursuant to the
formula for conversion set forth in the Note;


WHEREAS, the Company and the Investor wish to provide for a termination of the
Warrant in order to prevent continuing dilution of the Company’s Common Stock
and to avoid any continuing confusion as to the number of shares of Common Stock
available for issuance under the Warrant;  and


WHEREAS, the Company has requested, and the Investor has agreed, to a
termination of the Warrant and the Note on the terms and conditions contained
herein.


NOW THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor agree
as follows:


1. Warrant Exercise and Termination; Note Conversion and Termination, and
New Note Issuance.


(a)
Termination.  The Company and the Investor agree that the Investor has submitted
two separate Notices of Exercise under the Warrant, one dated May 5, 2011 for
800,002 shares of Common Stock, a copy of which is attached hereto as Exhibit A,
and the other dated June 21, 2011 for 2,799,911 shares of Common Stock, a copy
of which is attached hereto as Exhibit B (the shares of Common Stock issuable
pursuant to each of the foregoing Notices of Exercise, the “Warrant Exercise
Shares”).  The Company agrees to honor each such Notice of Exercise and to issue
to the Investor the Warrant Exercise Shares.  The Company and the Investor agree
that the Notices of Exercise represent the final exercises for shares of Common
Stock under the Warrant by the Investor, and that upon the issuance and delivery
of such Warrant Exercise Shares to the Investor the Warrant shall be terminated
and of no further force or effect and that the Company shall have no further
obligation to issue any shares of Common Stock to the Investor under the
Warrant. The Investor agrees to return the original Warrant to the Company
within one business day following the Investor’s receipt of the Warrant Exercise
Shares and hereby instructs the Company to mark the Warrant as
“terminated”.  The Company agrees to deliver the Warrant Exercise Shares to the
Investor via DWAC within three business days following the execution of this
Agreement.  It shall be a condition to the effectiveness of the termination of
the Warrant that the Warrant Exercise Shares be delivered to the Investor. It
shall be a condition to the effectiveness of this Agreement that the Warrant
shall be returned to the Company.


 
1

--------------------------------------------------------------------------------

 



(b)
Conversion of Note Balance.  The Company and the Investor agree that the
Investor has submitted a Notice of Conversion of the Note Balance due under the
Note for 2,365,837 shares of Common Stock (the “Note Conversion Shares”).  The
Company agrees to honor such Notice of Conversion and to issue to the Investor
the Note Conversion Shares.  The Company and the Investor agree that the Notice
of Conversion represents the final Notice of Conversion for shares of Common
Stock under the Note by the Investor, and that upon the issuance and delivery of
such Note Conversion Shares to the Investor, the Note shall be terminated and of
no further force or effect and that the Company shall have no further obligation
to issue any shares of Common Stock to the Investor under the Note. The Investor
agrees to return the original Note to the Company within one business day
following its receipt of the Note Conversion Shares and hereby instructs the
Company to mark the Note as “terminated”.  The Company agrees to deliver the
Note Conversion Shares to the Investor via DWAC within three business days
following the execution of this Agreement.  It shall be a condition to the
effectiveness of the termination of the Note that the Note Conversion Shares be
delivered to the Investor. It shall be a condition to the effectiveness of this
Agreement that the Note shall be returned to the Company.



(c)
New Unsecured Non-Convertible Promissory Note. In consideration of the
termination of the Warrant, the Company agrees to issue to Investor an unsecured
non-convertible promissory note in the principal amount of $360,185 (the “New
Note”).  The New Note shall be in the form of that attached hereto as Exhibit
C.  The New Note shall provide for interest at the rate of 6% per annum. The New
Note shall have a maturity date of April 30, 2012.  The Company agrees to
deliver the New Note to the Investor within three business days following the
execution of this Agreement.  It shall be a condition to the effectiveness to
this Agreement that the New Note be delivered to the Investor.



(d)
Common Stock Sale Limitation.  The Company and the Investor agree that all of
the Warrant Exercise Shares, the Note Conversion Shares and any other shares of
Common Stock owned by the Investor as of the date of this Agreement shall be
subject to the following “Common Stock Sale Limitation”:  The Investor shall not
sell Shares of Common Stock (including the Warrant Exercise Shares and the Note
Conversion Shares) into the Principal Market during any single Trading Day in an
amount exceeding the greater of (i) $5,000 of sales amount, or (ii) 10% of the
Average Daily Volume (as defined below) of the Company’s Common Stock sold on
the Principal Market.  “Average Daily Volume” means the average daily volume for
the prior three month period as reported on each Trading Day on Yahoo Finance
with respect to the Company’s Common Stock. The Investor shall act in good faith
in obtaining the Average Daily Volume at the start of each Trading Day for
application to such Trading Day and shall act in good faith in implementing a
system designed to comply with the Common Stock Sale Limitation. The Common
Stock Sale Limitation is a daily limitation and any amounts not sold during one
Trading Day which could have been sold within the Common Stock Sale Limitation
on that Trading Day (but were not sold) may not be carried over to a future
Trading Day.


 
2

--------------------------------------------------------------------------------

 



(e)
Waiver and Release.  The Investor hereby waives and releases the Company from
any obligation to pay or perform, any fees, penalties, costs, or assessments
that were or are due, or would have become due, under the Note or the Warrant,
and the Investor agrees that it shall have no right to demand, attempt to
collect or sue for any such amounts whether or not such amounts were due or
payable, previously accrued or demanded.  The Investor agrees that the issuance
of the New Note represents the full and final satisfaction of all claims of the
Investor, if any, with respect to the Note and the Warrant.  The Investor hereby
waives and releases the Company from any obligation to pay or perform, any fees,
penalties, costs, or assessments that were or are due, or would have become due,
under the NPA as of the date hereof, and the Investor agrees that it shall have
no right to demand, attempt to collect or sue for any such amounts whether or
not such amounts were due or payable, previously accrued or demanded.  The
Investor agrees that the issuance of the New Note represents the full and final
satisfaction of all claims of the Investor, if any, with respect to the NPA that
have accrued as of the date hereof.



(f)
Buyer Trust Deed Notes.  The Company hereby acknowledges that the Investor has
previously paid in full the amounts owed pursuant to each of the Buyer Trust
Deed Notes (as defined in the NPA) and that the Investor has no further
obligations or liabilities under such Buyer Trust Deed Notes.



2. Miscellaneous.
 
(a)
Disclosure.  If the transactions contemplated hereby constitute material
non-public information concerning the Company, then the Company shall publicly
disclose the material terms of this Agreement and the transactions contemplated
hereby within four (4) business days following the date hereof.  The Company and
the Investor shall consult with each other in issuing any press release or the
filing or disclosure of any other document with respect to the transactions
contemplated hereby, provided however, that the Company may make such
disclosures regarding this Agreement and the transactions contemplated hereby as
it shall deem necessary in its sole discretion with respect to the content of
any current, periodic or annual report filed by it with the Securities and
Exchange Commission, including the filing of this Agreement as an exhibit
thereto and the financial statements contained in such reports.

 
(b)
Applicable Law.  This Agreement shall be deemed governed by the laws of the
State of California and such laws shall apply to the interpretation and
enforcement of this Agreement.   Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of San Diego or the state courts of the State of California sitting in
the County of San Diego in connection with any dispute arising under this
Agreement or the New Note and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. Nothing in this
subsection shall affect or limit any right to serve process in any other manner
permitted by law.

 

 
3

--------------------------------------------------------------------------------

 

(c)
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission or by email of a digital image format file.

 
(d)
Attorneys’ Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement, the Prevailing Party (as defined
hereafter) shall be entitled to reasonable attorneys’ fees, court costs and
collection costs in addition to any other relief to which such party may be
entitled.  “Prevailing Party” shall mean the party in any litigation or
enforcement action that prevails in the highest number of final rulings, counts
or judgments adjudicated by a court of competent jurisdiction.

 


 [Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, as of the date first written above, the parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Termination Agreement.




AETHLON MEDICAL, INC.




By: _______________________________________
Name:           
Title:




TONAQUINT INC.




By: _______________________________________
Name:           
Title:







 
5

--------------------------------------------------------------------------------

 



Exhibit A


Notice of Exercise
 
 

--------------------------------------------------------------------------------


 
Exhibit B


Notice of Exercise
 

--------------------------------------------------------------------------------


Exhibit C


Form of New Note
 
 



--------------------------------------------------------------------------------